DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 10 2018 003 727.5, filed on 7 May 2018.

Claim Objections
Claims 1 – 10 are objected to because of the following informalities:  
Regarding Claims 1 – 10, instead of “characterized in that”, the claims should utilize a transitional phrase in accordance with US policy and practice.
Regarding Claims 1 – 10, many of the claim terms utilize “the” when introduced for the first time, instead of using “a”. For example:
In Claim 1, “the front wall” should read “a front wall”
In Claim 1, “the fluid level” should read “a fluid level”
In Claim 1, “the outside” should read “an outside”
In Claim 2, “the view” should recite “a view”
In Claim 4, both instances of “the outline” should read “an outline”
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 10, the claim recites the “cover … can be detachably attached”. It is unclear if the cover must be merely capable of being detached (but never actually is detached) or is configured to be detached, thus rendering the claim indefinite.
Regarding Claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claim 5, the claim recites “a mainly U-shaped cross-section”. It is unclear what a “mainly” U-shaped cross-section is, and how much a deviation from a U-shaped cross-section can still be considered a U-shaped cross-section, thus rendering the claim indefinite. Examiner gives little patentable weight to the term “mainly”.
Regarding Claims 5 – 9, many terms recited in these claims lack antecedent basis which render the claims indefinite. It appears each claims was intended to be dependent upon the previous claim, however, Examiner is not sure of Applicant’s intention.
The term "long" in Claim 7 is a relative term which renders the claim indefinite.  The term "long" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to at what point a side can be considered “long” thus rendering the claim indefinite.
The term "narrow" in Claims 8 and 9 is a relative term which renders the claim indefinite.  The term "narrow" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to at what point a side can be considered “narrow” thus rendering the claim indefinite.
Claims dependent upon a rejected claim are therefore rejected as well.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The entirety of the limitations of Claim 10 are present in Claim 1 and Claim 10 depends upon Claim 1. As such, Claim 10 fails to further limit the subject matter upon which the claim depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mills (US 4693117).
Regarding Claim 1, as best understood, Mills discloses a device for indicating and/or checking fluids, in at least Figures 1 – 3, having at least one fluid port (inherently in 40), which opens out into a riser pipe (20), which is at least partially surrounded by a frame (12, 34), in the front wall (wall formed by bottom portions of 34 as seen in Figure 3 and to the left and right sides of 20 as seen in Figure 1)) of which a recess (recess in 
Regarding Claim 2, as best understood, Mills discloses the protection window is formed from a material permitting the view on the riser pipe (Col 2, line 60 – Col 3, line 2).
Regarding Claim 4, as best understood, Mills discloses the protection window is formed by a flat plate (36) (Figures 1, 3), the outline of which is adapted to the outline of the recess in the front wall of the frame (Figure 1).
Regarding Claim 5, as best understood, Mills discloses in the frame is formed by a metal profile strip having a mainly U- shaped cross-section (Col 2, lines 19 – 26) and that the thickness of the plate of the protection window corresponds to at least the wall thickness of the profile strip of the frame (Figure 3).
Regarding Claim 10, as best understood, Mills discloses a protection window (window formed by 34, 36), which is provided to form a cover (36), in particular for the viewing area of a device according to claim 1 (see Claim 1 above), and can be detachably attached to the recess of the frame of the same (Col 2, line 52 – Col 3, line 2).

Claim(s) 1 and 6 – 9 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozawa et al. (JP 2006-010396). Citations pertaining to Ozawa refer to the attached English Translation
Regarding Claim 1, as best understood, Ozawa discloses a device for indicating and/or checking fluids, in at least Figures 1, 2, and 5, having at least one fluid port (inherently present for liquid to enter 10), which opens out into a riser pipe (10), which is at least partially surrounded by a frame (12), in the front wall (wall as seen in Figure 1) of which a recess (recess as seen in Figure 2) is arranged, which exposes a viewing area for observing the fluid level in the riser pipe (Figure 2), characterized in that a cover (9) is provided, which can be detachably attached to the recess (via 19) (Figure 5) and forms a protection window (window formed by 9) protecting the riser pipe in the viewing area against mechanical effects from the outside (inherently providing protection by preventing anything from touching the rider pipe from the outside).
Regarding Claim 6, as best understood, Ozawa discloses the protection window has resilient hook parts (19) for forming a snap connection with the edge of the recess of the frame (via 22).
Regarding Claim 7, as best understood, Ozawa discloses the recess has a rectangular shape having rounded corner areas and having long sides running along the riser pipe (Figure 2) and that the protection window has on its long sides the hook parts (sides having 19) for engaging under the edge of the long sides of the recess of the frame (where 22 is present) (Figure 2).
Regarding Claim 8, as best understood, Ozawa discloses on each narrow end of the plate of the protection window (top and bottom as seen in Figure 5) a stop body 
Regarding Claim 9, as best understood, Ozawa discloses the edge of the protection window has on at least one narrow side an area (15) protruding from the plane of the plate in the direction of the front side (15 protrudes beyond 16, Figure 5, in the direction of the front side, Figure 3)
Regarding Claim 10, as best understood, Ozawa discloses a protection window (window formed by 9), which is provided to form a cover (9), in particular for the viewing area of a device according to claim 1 (see Claim 1 above), and can be detachably attached to the recess of the frame of the same (via 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills (US 4693117).
Regarding Claim 3, as best understood, Mills discloses the protection window is formed in one piece from a transparent, plastic material (polycarbonate) (Col 2, line 60 – Col 3, line 2).
Mills fails to expressly disclose the polycarbonate is UV resistant.
Examiner takes Official Notice it is common knowledge polycarbonate can be made UV resistant.
As such, it would have been obvious to one of ordinary skill in the art to modify the Mills to utilize UV resistant polycarbonate for the benefit of protecting the cover from UV radiation e.g. from the sun to ensure a long life of the cover and easy readability in the outdoors.
Regarding Claim 5, Mills discloses in the frame is formed by a metal profile strip having a mainly U- shaped cross-section (Col 2, lines 19 – 26) and that the thickness of the plate of the protection window corresponds to at least the wall thickness of the profile strip of the frame (Figure 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856